438 F.2d 1233
UNITED STATES of Americav.Lionel Adolph JOSEPH, Appellant.
No. 18365.
United States Court of Appeals, Third Circuit.
Argued May 7, 1970, Reargued Nov. 24, 1970.Decided April 7, 1971.

Richard A. Axelrod, Shuman, Denker & Land, Philadelphia, Pa., for appellant.
Charles B. Burr, II, Asst. U.S. Atty., Philadelphia, Pa.  (Louis C. Bechtle, U.S. Atty., on the brief), for appellee.
Before MARIS, FREEDMAN and SEITZ, Circuit Judges.
Reargued before HASTIE, Chief Judge, and MARIS, FREEDMAN,1 SEITZ, VAN DUSEN, ALDISERT, ADAMS, GIBBONS, and ROSENN, Circuit Judges.
OPINION OF THE COURT
PER CURIAM:


1
On this appeal the court is evenly divided.


2
The judgment will be affirmed.



1
 Judge Freedman heard the reargument on this appeal but died before the case was decided